 
EXHIBIT 10.1
SUBORDINATED NOTE PURCHASE AGREEMENT
This SUBORDINATED NOTE PURCHASE AGREEMENT (this "Agreement") is dated as of July
30, 2018, and is made by and among BCB Bancorp, Inc., a New Jersey corporation
("Company"), and the several purchasers of the Subordinated Notes identified on
the signature pages hereto (each a "Purchaser" and collectively, the
"Purchasers").
RECITALS
WHEREAS, Company has requested that the Purchasers purchase from Company up to
$33,500,000 in aggregate principal amount of Subordinated Notes (as defined
herein), which aggregate amount is intended to qualify as Tier 2 Capital (as
defined herein).
WHEREAS, Company has engaged Sandler O'Neill + Partners, L.P., as its exclusive
placement agent ("Placement Agent") for the offering of the Subordinated Notes.
WHEREAS, each of the Purchasers is an institutional accredited investor as such
term is contemplated by Rule 501 of Regulation D ("Regulation D") promulgated
under the Securities Act of 1933, as amended (the "Securities Act").
WHEREAS, the sale of the Subordinated Notes by Company is being made pursuant to
Rule 506(b) of Regulation D.
WHEREAS, each Purchaser is willing to purchase from Company a Subordinated Note
in the principal amount set forth on such Purchaser's respective signature page
hereto (the "Subordinated Note Amount") in accordance with the terms, subject to
the conditions and in reliance on, the recitals, representations, warranties,
covenants and agreements set forth herein and in the Subordinated Notes.
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:
AGREEMENT
1. DEFINITIONS.
1.1 Defined Terms.  The following capitalized terms generally used in this
Agreement and in the Subordinated Notes have the meanings defined or referenced
below.  Certain other capitalized terms used only in specific sections of this
Agreement may be defined in such sections.
"Affiliate(s)" means, with respect to any Person, such Person's immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.
"Agreement" has the meaning set forth in the preamble hereto.
"Bank" means BCB Community Bank, a New Jersey chartered commercial bank and
wholly owned subsidiary of Company.

--------------------------------------------------------------------------------

"Business Day" means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of New Jersey are permitted or required
by any applicable law or executive order to close.
"Closing" has the meaning set forth in Section 2.5.
"Closing Date" means July 30, 2018.
"Company" has the meaning set forth in the preamble hereto and shall include any
successors to Company.
"Company's Liabilities" means Company's obligations under the Transaction
Documents.
"Company's SEC Reports" means (i) Company's Annual Report on Form 10-K for the
fiscal year ended December 31, 2017, as filed with the SEC, (ii) Company's
Definitive Proxy Statement on Schedule 14A related to its 2018 Annual Meeting of
Shareholders, as filed with the SEC, (iii) any Current Report on Form 8-K, as
filed or furnished by Company with the SEC since January 1, 2018, or (iv)
Company's Quarterly Report on Form 10-Q for the quarterly period ended on March
31, 2018, as filed with the SEC pursuant to the requirements of the Exchange
Act.
"Disbursement" has the meaning set forth in Section 3.1.
"Equity Interest" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.
"Exchange Act" has the meaning set forth in Section 4.8.
"FDIC" means the Federal Deposit Insurance Corporation.
"GAAP" means generally accepted accounting principles in effect from time to
time in the United States of America.
"Governmental Agency(ies)" means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including, without limitation, each applicable Regulatory
Agency) with jurisdiction over Company.
"Governmental Licenses" has the meaning set forth in Section 4.3.
"Hazardous Materials" means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without
limitation, any substances which are "hazardous substances," "hazardous wastes,"
"hazardous materials" or "toxic substances" under the Hazardous Materials Laws
and/or other applicable environmental laws, ordinances or regulations.
"Hazardous Materials Laws" mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including:  the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.
2

--------------------------------------------------------------------------------

"Indebtedness" means and includes:  (i) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the consolidated balance sheet of
Company or any Subsidiary of Company; and (ii) all obligations secured by any
lien in property owned by Company or any Subsidiary whether or not such
obligations shall have been assumed; provided, however, Indebtedness shall not
include deposits or other indebtedness created, incurred or maintained in the
ordinary course of Company's or Bank's business (including, without limitation,
federal funds purchased, advances from any Federal Home Loan Bank, secured
deposits of municipalities, letters of credit issued by Company or Bank and
repurchase arrangements) and consistent with customary banking practices and
applicable laws and regulations.
"Leases" means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.
 "Material Adverse Effect" means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial position, results of operations or business of such Person, or
(ii) would materially impair the ability of any Person to perform its respective
obligations under any of the Transaction Documents, or otherwise materially
impede the consummation of the transactions contemplated hereby; provided,
however, that "Material Adverse Effect" shall not be deemed to include the
impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies, (2)
changes in GAAP or regulatory accounting requirements applicable to financial
institutions and their holding companies generally, (3) changes after the date
of this Agreement in general economic or capital market conditions affecting
financial institutions or their market prices generally and not specifically
related to Company or Purchasers, (4) direct effects of compliance with this
Agreement on the operating performance of Company or Purchasers, including
expenses incurred by Company or Purchasers in consummating the transactions
contemplated by this Agreement, (5) the effects of any action or omission taken
by Company with the prior written consent of Purchasers, and vice versa, or as
otherwise contemplated by this Agreement and the Subordinated Notes, and (6)
changes in national or international political or social conditions, including
the engagement by the United States in hostilities, whether or not pursuant to
the declaration of a national emergency or war, or the occurrence of any
military or terrorist attack upon or within the United States, or any of its
territories, possessions or diplomatic or consular offices, or upon any military
installation, equipment, or personnel of the United States, unless it uniquely
affects Company or any of its Subsidiaries, taken as a whole.
"Maturity Date" means August 1, 2028.
3

--------------------------------------------------------------------------------

"Person" means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.
"Placement Agent" means Sandler O'Neill + Partners, L.P.
"Property" means any real property owned or leased by Company or any Affiliate
or Subsidiary of Company.
"Purchaser" or "Purchasers" has the meaning set forth in the preamble hereto.
"Regulation D" has the meaning set forth in the Recitals.
"Regulatory Agencies" means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to
Company, Bank or any of their Subsidiaries.
"SEC" means the Securities and Exchange Commission.
"Secondary Market Transaction" has the meaning set forth in Section 5.5.
"Securities Act" has the meaning set forth in the Recitals.
"Subordinated Note" means the Subordinated Note (or collectively, the
"Subordinated Notes") in the form attached as Exhibit A hereto, as amended,
restated, supplemented or modified from time to time, and each Subordinated Note
delivered in substitution or exchange for such Subordinated Note.
"Subordinated Note Amount" has the meaning set forth in the Recitals.
"Subsidiary" means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.
"Tier 2 Capital" has the meaning given to the term "Tier 2 capital" in 12 C.F.R.
Part 208 and 12 C.F.R. Part 250, as amended, modified and supplemented and in
effect from time to time or any replacement thereof.
"Transaction Documents" has the meaning set forth in Section 3.2.1.1.
1.2 Interpretations.  The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined.  The words "hereof",
"herein" and "hereunder" and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The word "including" when used in this Agreement without the
phrase "without limitation," shall mean "including, without limitation." All
references to time of day herein are references to Eastern Time unless otherwise
specifically provided.  All references to this Agreement and Subordinated Notes
shall be deemed to be to such documents as amended, modified or restated from
time to time.  With respect to any reference in this Agreement to any defined
term, (i) if such defined term refers to a Person, then it shall also mean all
heirs, legal representatives and permitted successors and assigns of such
Person, and (ii) if such defined term refers to a document, instrument or
agreement, then it shall also include any replacement, extension or other
modification thereof.
4

--------------------------------------------------------------------------------

1.3 Exhibits Incorporated.  All Exhibits attached are hereby incorporated into
this Agreement.
2. SUBORDINATED DEBT.
2.1 Certain Terms.  Subject to the terms and conditions herein contained,
Company proposes to issue and sell to the Purchasers, severally and not jointly,
Subordinated Notes, in an amount equal to the aggregate of the Subordinated Note
Amounts.  The Purchasers, severally and not jointly, each agree to purchase the
Subordinated Notes, from Company on the Closing Date in accordance with the
terms of, and subject to the conditions and provisions set forth in, this
Agreement and the Subordinated Notes at a purchase price equal to 100% of the
principal amount thereof.  The Subordinated Note Amounts shall be disbursed in
accordance with Section 3.1. The Subordinated Notes shall bear interest per
annum as set forth in the Subordinated Notes.  The unpaid principal balance of
the Subordinated Notes plus all accrued but unpaid interest thereon shall be due
and payable on the Maturity Date, or such earlier date on which such amount
shall become due and payable on account of (i) acceleration by the Purchasers in
accordance with the terms of the Subordinated Notes and this Agreement or (ii)
Company's delivery of a notice of redemption or repayment in accordance with the
terms of the Subordinated Notes.
2.2 Subordination.  The Subordinated Notes shall be subordinated in accordance
with the subordination provisions set forth therein.
2.3 Maturity Date.  On the Maturity Date, all sums due and owing under this
Agreement and the Subordinated Notes shall be repaid in full.  Company
acknowledges and agrees that the Purchasers have not made any commitments,
either express or implied, to extend the terms of the Subordinated Notes past
their Maturity Date, and shall not extend such terms beyond the Maturity Date
unless Company and the Purchasers hereafter specifically otherwise agree in
writing.
2.4 Unsecured Obligations.  The obligations of Company to the Purchasers under
the Subordinated Notes shall be unsecured.
2.5 The Closing.  The execution and delivery of the Transaction Documents (the
"Closing") shall occur at the offices of Company at 10:00 a.m. (local time) on
the Closing Date, or at such other place or time or on such other date as the
parties hereto may agree.
2.6 Payments.  Company agrees that matters concerning payments and application
of payments shall be as set forth in this Agreement and in the Subordinated
Notes.
2.7 Right of Offset.  Each Purchaser hereby expressly waives any right of offset
it may have against Company.
2.8 Use of Proceeds.  Company shall use the net proceeds from the sale of
Subordinated Notes for general corporate purposes, including improving the
liquidity position at the holding company and providing capital to its bank
subsidiary.
5

--------------------------------------------------------------------------------

3. DISBURSEMENT.
3.1 Disbursement.  On the Closing Date, assuming all of the terms and conditions
set forth in Section 3.2 have been satisfied by Company and Company has executed
and delivered to each of the Purchasers this Agreement and the Subordinated
Notes and any other related documents in form and substance reasonably
satisfactory to Purchasers, each Purchaser shall disburse in immediately
available funds the Subordinated Note Amount set forth on such Purchaser's
signature page hereto to Company in exchange for a Subordinated Note with a
principal amount equal to such Subordinated Note Amount (the "Disbursement"). 
Company will deliver to the respective Purchaser one or more certificates
representing the Subordinated Notes in definitive form (or provide evidence of
the same with the original to be delivered by Company by overnight delivery on
the next calendar day in accordance with the delivery instructions of
Purchaser), registered in such names and denominations as such Purchaser may
request.
3.2 Conditions Precedent to Disbursement.
3.2.1           Conditions to Purchasers' Obligation. The obligation of each
Purchaser to consummate the purchase of the Subordinated Notes to be purchased
by them at Closing and to effect the Disbursement is subject to delivery by or
at the direction of Company to such Purchaser each of the following (or written
waiver by such Purchaser prior to the Closing of such delivery):
3.2.1.1        Transaction Documents.  This Agreement and the Subordinated Notes
(collectively, the "Transaction Documents"), each duly authorized and executed
by Company.
3.2.1.2        Authority Documents.
(a)
A copy, certified by the Secretary or Assistant Secretary of Company, of the
Certificate of Incorporation of Company;

(b)
A certificate of existence of Company issued by the Secretary of State of the
State of New Jersey;

(c)
A copy, certified by the Secretary or Assistant Secretary, of the Bylaws of
Company;

(d)
A copy, certified by the Secretary or Assistant Secretary of Company, of the
resolutions of the board of directors (and any committee thereof) of Company
authorizing the execution, delivery and performance of the Transaction
Documents;

(e)
An incumbency certificate of the Secretary or Assistant Secretary of Company
certifying the names of the officer or officers of Company authorized to sign
the Transaction Documents and the other documents provided for in this
Agreement; and

(f)
The opinion of Luse Gorman, PC, counsel to the Company, dated as of the Closing
Date, substantially in the form set forth at Exhibit B attached hereto addressed
to the Purchasers and Placement Agent.

 
6

--------------------------------------------------------------------------------

3.2.1.3        Officer's Certificate.  A certificate signed on behalf of Company
by a senior executive officer certifying that the representations and warranties
of Company set forth in this Agreement are true and correct in all respects on
and as of the date of this Agreement and on and as of the Closing Date as though
made on and as of the Closing Date, except where the failure to be true and
correct (without regard to any materiality or Material Adverse Effect
qualifications contained therein), individually or in the aggregate, would not
be reasonably likely to have a Material Adverse Effect (and except that (i)
representations and warranties made as of a specified date shall only be
required to be true and correct as of such date and (ii) the representations and
warranties of Company set forth in Sections 4.2.1, 4.2.3 and 4.5 shall be true
and correct in all respects).
3.2.1.4        Other Documents.  Such other certificates, affidavits, schedules,
resolutions, notes and/or other documents which are provided for hereunder or as
a Purchaser may reasonably request.
3.2.1.5        Aggregate Investments.  Prior to, or contemporaneously with the
Closing, each Purchaser shall have actually subscribed for the Subordinated Note
Amount set forth on such Purchaser's signature page.
3.2.2        Conditions to Company's Obligation.
3.2.2.1        Since the date of this Agreement, there shall not have been any
action taken, or any law, rule or regulation enacted, entered, enforced or
deemed applicable to Company or its Subsidiaries or the transactions
contemplated by this Agreement by any Governmental Agency which imposes any
restriction or condition that Company determines, in its reasonable good faith
judgment, is materially and unreasonably burdensome on Company's business or
would materially reduce the economic benefits of the transactions contemplated
by this Agreement to Company to such a degree that Company would not have
entered into this Agreement had such condition or restriction been known to it
on the date hereof.
3.2.2.2        With respect to a given Purchaser, the obligation of Company to
consummate the sale of the Subordinated Notes and to effect the Closing is
subject to delivery by or at the direction of such Purchaser to Company this
Agreement, duly authorized and executed by such Purchaser.
3.2.2.3        The representations and warranties of each Purchaser set forth in
this Agreement must be true and correct in all respects on and as of the date of
this Agreement and on and as of the Closing Date as though made on and as of the
Closing Date, except where the failure to be true and correct (without regard to
any materiality or Material Adverse Effect qualifications contained therein)
would not materially adversely affect the ability of such Purchaser to perform
its obligations hereunder.
4. REPRESENTATIONS AND WARRANTIES OF COMPANY.
Company hereby represents and warrants to each Purchaser as follows:
4.1 Organization and Authority.
4.1.1        Organization Matters of Company and Its Subsidiaries.
7

--------------------------------------------------------------------------------

4.1.1.1        Company is validly existing and in good standing under the laws
of the State of New Jersey and has all requisite corporate power and authority
to conduct its business and activities as presently conducted, to own its
properties, and to perform its obligations under the Transaction Documents. 
Company is duly qualified as a foreign corporation to transact business and is
in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect.  Company is duly
registered as a bank holding company under the Bank Holding Company Act of 1956,
as amended.
4.1.1.2        Each Subsidiary either has been duly organized and is validly
existing as a corporation or limited liability company, in each case in good
standing under the laws of the jurisdiction of its incorporation, or has been
duly chartered and is validly existing as a New Jersey state chartered bank, has
corporate power and authority to own, lease and operate its properties and to
conduct its business and is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.  All of
the issued and outstanding shares of capital stock or other equity interests in
each Subsidiary have been duly authorized and validly issued, are fully paid and
non-assessable and are owned by Company, directly or through Subsidiaries, free
and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim; none of the outstanding shares of capital stock of, or other equity
interests in, any Subsidiary were issued in violation of the preemptive or
similar rights of any securityholder of such Subsidiary or any other entity.
4.1.1.3        Bank is a New Jersey state chartered bank.  The deposit accounts
of Bank are insured by the FDIC up to applicable limits.  Neither Company nor
Bank has received any notice or other information indicating that Bank is not an
"insured depository institution" as defined in 12 U.S.C. Section 1813, nor has
any event occurred which could reasonably be expected to adversely affect the
status of Bank as an FDIC-insured institution.
4.1.2        Capital Stock and Related Matters.  All of the outstanding capital
stock of Company has been duly authorized and validly issued and is fully paid
and nonassessable.  There are, as of the date hereof, no outstanding options,
rights, warrants or other agreements or instruments obligating Company to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
the capital stock of Company or obligating Company to grant, extend or enter
into any such agreement or commitment to any Person other than Company except
pursuant to Company's equity incentive plans duly adopted by Company's Board of
Directors.
4.1.3        Subsidiaries.  Each of Company's Subsidiaries that is a
"significant subsidiary" as defined in Rule 1-02 of Regulation S-X is reflected
in its Annual Report on Form 10‑K for the fiscal year ended December 31, 2017.
4.2 No Impediment to Transactions.
4.2.1        Transaction is Legal and Authorized.  The issuance of the
Subordinated Notes, the borrowing of the aggregate of the Subordinated Note
Amounts, the execution of the Transaction Documents and compliance by Company
with all of the provisions of the Transaction Documents are within the corporate
and other powers of Company.
8

--------------------------------------------------------------------------------

4.2.2        Agreement.  This Agreement has been duly authorized, executed and
delivered, and, assuming due authorization, execution and delivery by the other
parties hereto, constitutes the legal, valid and binding obligations of Company,
enforceable in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors' rights generally or by general
equitable principles.
4.2.3        Subordinated Notes.  The Subordinated Notes have been duly
authorized by Company and when executed by Company and issued, delivered to and
paid for by the Purchasers in accordance with the terms of the Agreement, will
have been duly executed, authenticated, issued and delivered and will constitute
legal, valid and binding obligations of Company, and enforceable in accordance
with their terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors' rights generally or by general equitable principles.
4.2.4        No Defaults or Restrictions.  Neither the execution and delivery of
the Transaction Documents nor compliance with their respective terms and
conditions will (whether with or without the giving of notice or lapse of time
or both) (i) violate, conflict with or result in a breach of, or constitute a
default under:  (1) the Certificate of Incorporation or By-laws of Company; (2)
any of the terms, obligations, covenants, conditions or provisions of any
corporate restriction or of any contract, agreement, indenture, mortgage, deed
of trust, pledge, bank loan or credit agreement, or any other agreement or
instrument to which Company or Bank, as applicable, is now a party or by which
it or any of its properties may be bound or affected; (3) any judgment, order,
writ, injunction, decree or demand of any court, arbitrator, grand jury, or
Governmental Agency; or (4) any statute, rule or regulation applicable to
Company, except, in the case of items (2), (3) or (4), for such violations and
conflicts that would not reasonably be expected to have, singularly or in the
aggregate, a Material Adverse Effect on Company, or (ii) result in the creation
or imposition of any lien, charge or encumbrance of any nature whatsoever upon
any property or asset of Company or Bank.  Neither Company nor Bank is in
default in the performance, observance or fulfillment of any of the terms,
obligations, covenants, conditions or provisions contained in any indenture or
other agreement creating, evidencing or securing Indebtedness of any kind or
pursuant to which any such Indebtedness is issued, or any other agreement or
instrument to which Company or Bank, as applicable, is a party or by which
Company or Bank, as applicable, or any of its properties may be bound or
affected, except, in each case, only such defaults that would not reasonably be
expected to have, singularly or in the aggregate, a Material Adverse Effect on
Company.
4.2.5        Governmental Consent.  No governmental orders, permissions,
consents, approvals or authorizations are required to be obtained by Company
that have not been obtained, and no registrations or declarations are required
to be filed by Company that have not been filed in connection with, or, in
contemplation of, the execution and delivery of, and performance under, the
Transaction Documents, except for applicable requirements, if any, of the
Securities Act, the Exchange Act or state securities laws or "blue sky" laws of
the various states and any applicable federal or state banking laws and
regulations.
4.3 Possession of Licenses and Permits.  Company and its Subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, "Governmental Licenses") issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by it except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect on
Company or such applicable Subsidiary; Company and each Subsidiary of Company is
in compliance with the terms and conditions
9

--------------------------------------------------------------------------------

of all such Governmental Licenses, except where the failure so to comply would
not, singly or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect on Company or such applicable Subsidiary of Company; all
of the Governmental Licenses are valid and in full force and effect, except
where the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not have or
reasonably be expected to have a Material Adverse Effect on Company or such
applicable Subsidiary of Company; and neither Company nor any Subsidiary of
Company has received any notice of proceedings relating to the revocation or
modification of any such Governmental Licenses.
4.4 Financial Condition.
4.4.1        Company Financial Statements.  The financial statements of Company
included in Company's SEC Reports (including the related notes, where
applicable) (i) have been prepared from, and are in accordance with, the books
and records of Company; (ii) fairly present in all material respects the results
of operations, cash flows, changes in stockholders' equity and financial
position of Company and its consolidated Subsidiaries, for the respective fiscal
periods or as of the respective dates therein set forth (subject in the case of
unaudited statements to recurring year-end audit adjustments normal in nature
and amount), as applicable; (iii) complied as to form, as of their respective
dates of filing in all material respects with applicable accounting and banking
requirements as applicable, with respect thereto; and (iv) have been prepared in
accordance with GAAP consistently applied during the periods involved, except,
in each case, as indicated in such statements or in the notes thereto and
Regulation S-X promulgated under the Securities Act.  The books and records of
Company have been, and are being, maintained in all material respects in
accordance with GAAP and any other applicable legal and accounting
requirements.  Company does not have any material liability of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether due
or to become due), except for those liabilities that are reflected or reserved
against on the consolidated balance sheet of Company contained in Company SEC
Reports for Company's most recently completed quarterly or annual fiscal period,
as applicable, and for liabilities incurred in the ordinary course of business
consistent with past practice or in connection with this Agreement and the
transactions contemplated hereby.
4.4.2        Absence of Default.  Since the date of the latest audited financial
statements included in Company's SEC Reports, no event has occurred which either
of itself or with the lapse of time or the giving of notice or both, would give
any creditor of Company the right to accelerate the maturity of any material
Indebtedness of Company.  Company is not in default under any other Lease,
agreement or instrument, or any law, rule, regulation, order, writ, injunction,
decree, determination or award, non-compliance with which could reasonably be
expected to result in a Material Adverse Effect on Company.
4.4.3        Solvency.  After giving effect to the consummation of the
transactions contemplated by this Agreement, Company has capital sufficient to
carry on its business and transactions and is solvent and able to pay its debts
as they mature.  No transfer of property is being made and no Indebtedness is
being incurred in connection with the transactions contemplated by this
Agreement with the intent to hinder, delay or defraud either present or future
creditors of Company or any Subsidiary of Company.
4.4.4        Ownership of Property.  Company and each of its Subsidiaries has
good and marketable title as to all real property owned by it and good title to
all assets and properties owned by Company and such Subsidiary in the conduct of
its businesses, whether such assets and properties are real
10

--------------------------------------------------------------------------------

or personal, tangible or intangible, including assets and property reflected in
the most recent balance sheet contained in Company's SEC Reports or acquired
subsequent thereto (except to the extent that such assets and properties have
been disposed of in the ordinary course of business, since the date of such
balance sheet), subject to no encumbrances, liens, mortgages, security interests
or pledges, except (i) those items which secure liabilities for public or
statutory obligations or any discount with, borrowing from or other obligations
to the Federal Home Loan Bank, inter-bank credit facilities, reverse repurchase
agreements or any transaction by Bank acting in a fiduciary capacity, (ii)
statutory liens for amounts not yet delinquent or which are being contested in
good faith and (iii) such as do not, singly or in the aggregate, materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by Company or any of its
Subsidiaries.  Company and each of its Subsidiaries, as lessee, has the right
under valid and existing Leases of real and personal properties that are
material to Company or such Subsidiary, as applicable, in the conduct of its
business to occupy or use all such properties as presently occupied and used by
it.  Such existing Leases and commitments to Lease constitute or will constitute
operating Leases for both tax and financial accounting purposes and the Lease
expense and minimum rental commitments with respect to such Leases and Lease
commitments are as disclosed in all material respects in Company's SEC Reports.
4.5 No Material Adverse Change.  Since the date of the latest audited financial
statements included in Company's SEC Reports, there has been no development or
event which has had or could reasonably be expected to have a Material Adverse
Effect on Company or any of its Subsidiaries.
4.6 Legal Matters.
4.6.1        Compliance with Law.  Company and each of its Subsidiaries (i) has
complied with and (ii) is not under investigation with respect to, and, to
Company's knowledge, have not been threatened to be charged with or given any
notice of any material violation of any applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government, or any Government
Agency, having jurisdiction over the conduct of its business or the ownership of
its properties, except where any such failure to comply or violation would not
reasonably be expected to have a Material Adverse Effect on Company or any of
its Subsidiaries. Company and each of its Subsidiaries (x) is compliant with
their own privacy policies and written commitments to their respective
customers, consumers and employees, concerning data protection and the privacy
and security of personal data and the nonpublic personal information of their
respective customers, consumers and employees, in each case the failure to
comply with which would not result, individually or in the aggregate, in a
Material Adverse Effect, and (y) at no time during the two years prior to the
date hereof has received any notice asserting any violations of any of the
foregoing which would result, individually or in the aggregate, in a Material
Adverse Effect.
4.6.2        Regulatory Enforcement Actions.  Company, Bank and its other
Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, except where the failure to comply with which would have a Material
Adverse Effect.  None of Company, Bank, Company's Subsidiaries nor any of their
officers or directors is now operating under any restrictions, agreements,
memoranda, commitment letter, supervisory letter or similar regulatory
correspondence, or other commitments (other than restrictions of general
application) imposed by any Governmental Agency, nor are, to Company's
knowledge, (a) any such restrictions threatened, (b) any agreements, memoranda
or commitments being sought by any Governmental Agency, or (c) any legal or
regulatory violations previously identified by, or penalties or other remedial
action previously imposed by, any Governmental Agency unresolved.
11

--------------------------------------------------------------------------------

4.6.3        Pending Litigation.  There are no actions, suits, proceedings or
written agreements pending, or, to Company's knowledge, threatened or proposed,
against Company, Bank, or any of its other Subsidiaries at law or in equity or
before or by any federal, state, municipal, or other governmental department,
commission, board, or other administrative agency, domestic or foreign, that,
either separately or in the aggregate, would reasonably be expected to have a
Material Adverse Effect on Company or any of its Subsidiaries or affect issuance
or payment of the Subordinated Notes; and neither Company nor any of its
Subsidiaries is a party to or named as subject to the provisions of any order,
writ, injunction, or decree of, or any written agreement with, any court,
commission, board or agency, domestic or foreign, that either separately or in
the aggregate, will have a Material Adverse Effect on Company or any of its
Subsidiaries.
4.6.4        Environmental.  No Property is or, to Company's knowledge, has been
a site for the use, generation, manufacture, storage, treatment, release,
threatened release, discharge, disposal, transportation or presence of any
Hazardous Materials and neither Company nor any of its Subsidiaries has engaged
in such activities.  There are no claims or actions pending or, to Company's
knowledge, threatened against Company or any of its Subsidiaries by any
Governmental Agency or by any other Person relating to any Hazardous Materials
or pursuant to any Hazardous Materials Law.
4.6.5        Brokerage Commissions.  Except for commissions paid to the
Placement Agent, neither Company nor any Affiliate of Company is obligated to
pay any brokerage commission or finder's fee to any Person in connection with
the transactions contemplated by this Agreement.
4.6.6        Investment Company Act.  Neither Company nor any of its
Subsidiaries is an "investment company" or a company "controlled" by an
"investment company," within the meaning of the Investment Company Act of 1940,
as amended.
4.7 No Misstatement.  No information, exhibit, report, schedule or document,
when viewed together as a whole, furnished by Company to Purchasers in
connection with the negotiation, execution or performance of this Agreement
contains any untrue statement of a material fact, or omits to state a material
fact necessary to make the statements contained therein not misleading in light
of the circumstances under which they were made, not misleading.
4.8 Reporting Compliance.  Company is subject to, and is in compliance in all
material respects with, the reporting requirements of Section 13 and Section
15(d), as applicable, of the Securities Exchange Act of 1934, as amended, and
the rules and the regulations of the SEC thereunder (collectively, the "Exchange
Act").  Company's SEC Reports at the time they were or hereafter are filed with
the SEC, complied in all material respects with the requirements of the Exchange
Act and did not and do not include any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading.
4.9 Internal Control Over Financial Reporting.  Company and its Subsidiaries
maintain systems of "internal control over financial reporting" (as defined in
Rule 13a-15(f) of the Exchange Act) that comply with the requirements of the
Exchange Act and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP, including, but not limited to, a
system of accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management's general or
specific authorizations; (ii) transactions are
12

--------------------------------------------------------------------------------

recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management's general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  Since the end of Company's most recent audited
fiscal year, (y) Company has no knowledge of (i) any material weakness in
Company's internal control over financial reporting (whether or not remediated)
or (ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in Company's internal controls and (z)
there has been no change in Company's internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect,
Company's internal control over financial reporting.
4.10 Disclosure Controls and Procedures.  Company and its Subsidiaries maintain
an effective system of disclosure controls and procedures (as defined in Rule
13a-15 and Rule 15d-15 of the Exchange Act), that (i) are designed to ensure
that information required to be disclosed by Company in the reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the SEC's rules and forms and that
material information relating to Company and its Subsidiaries is made known to
Company's principal executive officer and principal financial officer by others
within Company and its Subsidiaries to allow timely decisions regarding
disclosure, and (ii) are effective in all material respects to perform the
functions for which they were established.  As of the date hereof, Company has
no knowledge that would reasonably cause it to believe that the evaluation to be
conducted of the effectiveness of Company's disclosure controls and procedures
for the most recently ended fiscal quarter period will result in a finding that
such disclosure controls and procedures are ineffective for such quarter ended. 
Based on the evaluation of Company's and each Subsidiary's disclosure controls
and procedures described above, Company is not aware of (1) any significant
deficiency in the design or operation of internal controls which could adversely
affect Company's ability to record, process, summarize and report financial data
or any material weaknesses in internal controls or (2) any fraud, whether or not
material, that involves management or other employees who have a significant
role in Company's internal controls.  Since the most recent evaluation of
Company's disclosure controls and procedures described above, there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls.
4.11 No Registration.  No person has the right to require Company or any of its
Subsidiaries to register any securities for sale under the Securities Act by
reason of the issuance and sale of the Subordinated Notes to be sold by Company
hereunder.
4.12 Representations and Warranties Generally.  The representations and
warranties of Company set forth in this Agreement are true and correct as of the
date hereof and will be true and correct as of the Closing Date and as otherwise
specifically provided herein.  Any certificate signed by an officer of Company
and delivered to the Purchasers or to counsel for Purchasers shall be deemed to
be a representation and warranty by Company to the Purchasers as to the matters
set forth therein.
5. GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.
Company hereby further covenants and agrees with each Purchaser as follows:
5.1 Compliance with Transaction Documents.  Company shall comply with, observe
and timely perform each and every one of the covenants, agreements and
obligations under the Transaction Documents.
13

--------------------------------------------------------------------------------

5.2 Affiliate Transactions.  Company shall not itself, nor shall it cause,
permit or allow any Subsidiary to enter into any transaction, including, the
purchase, sale or exchange of property or the rendering of any service, with any
Affiliate of Company except in the ordinary course of business and pursuant to
the reasonable requirements of Company's or such Affiliate's business and upon
terms consistent with applicable laws and regulations and reasonably found by
the appropriate board(s) of directors to be fair and reasonable and no less
favorable to Company or such Affiliate than would be obtained in a comparable
arm's length transaction with a Person not an Affiliate.
5.3 Compliance with Laws.
5.3.1        Generally.  Company shall comply and cause Bank and each other
Subsidiary to comply in all material respects with all applicable statutes,
rules, regulations, orders and restrictions in respect of the conduct of its
business and the ownership of its properties, except, in each case, where such
noncompliance would not reasonably be expected to have a Material Adverse Effect
on Company.
5.3.2        Regulated Activities.  Company shall not itself, nor shall it
cause, permit or allow Bank or any other Subsidiary (i) engage in any business
or activity not permitted by all applicable laws and regulations, except where
such business or activity would not reasonably be expected to have a Material
Adverse Effect on Company, Bank and/or such Subsidiary or (ii) make any loan or
advance secured by the capital stock of another bank or depository institution,
or acquire the capital stock, assets or obligations of or any interest in
another bank or depository institution, in each case other than in accordance
with applicable laws and regulations and safe and sound banking practices.
5.3.3        Taxes.  Company shall and shall cause Bank and any other Subsidiary
to promptly pay and discharge all taxes, assessments and other governmental
charges imposed upon Company, Bank or any other Subsidiary or upon the income,
profits, or property of Company or any Subsidiary and all claims for labor,
material or supplies which, if unpaid, might by law become a lien or charge upon
the property of Company, Bank or any other Subsidiary.  Notwithstanding the
foregoing, none of Company, Bank or any other Subsidiary shall be required to
pay any such tax, assessment, charge or claim, so long as the validity thereof
shall be contested in good faith by appropriate proceedings, and appropriate
reserves therefor shall be maintained on the books of Company, Bank and such
other Subsidiary.
5.3.4        Corporate Existence.  Company shall do or cause to be done all
things reasonably necessary to maintain, preserve and renew its corporate
existence and that of Bank and the other Subsidiaries and its and their rights
and franchises, and comply in all material respects with all related laws
applicable to Company, Bank or the other Subsidiaries.
5.3.5        Dividends, Payments, and Guarantees During Event of Default. 
During the continuance of an Event of Default (as defined under the Subordinated
Notes) and except as required by any federal or state Governmental Agency,
Company shall not (a) declare or pay any dividends on, or redeem, purchase,
acquire or make a liquidation payment with respect to, any of its capital stock;
(b) make any payment of principal of, or interest or premium, if any, on, or
repay, repurchase or redeem any of Company's indebtedness that ranks equal with
or junior to the Subordinated Notes; or (c) make any payments under any
guarantee that ranks equal with or junior to the Subordinated Notes, other than
(i) any dividends or distributions in shares of, or options, warrants or rights
to subscribe for or purchase shares of, any class of Company's common stock;
(ii) any declaration of a non-cash dividend in connection with the
implementation of a shareholders' rights plan, or the issuance of stock under
any such
14

--------------------------------------------------------------------------------

plan in the future, or the redemption or repurchase of any such rights pursuant
thereto; (iii) as a result of a reclassification of Company's capital stock or
the exchange or conversion of one class or series of Company's capital stock for
another class or series of Company's capital stock; (iv) the purchase of
fractional interests in shares of Company's capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged; or (v) purchases of any class of Company's common stock
related to the issuance of common stock or rights under any benefit plans for
Company's directors, officers or employees or any of Company's dividend
reinvestment plans.
5.3.6        Tier 2 Capital.  If all or any portion of the Subordinated Notes
ceases to be deemed to be Tier 2 Capital, other than due to the limitation
imposed on the capital treatment of subordinated debt during the five (5) years
immediately preceding the Maturity Date of the Subordinated Notes, Company will
immediately notify the Purchasers, and thereafter Company and the Purchasers
will work together in good faith to execute and deliver all agreements as
reasonably necessary in order to restructure the applicable portions of the
obligations evidenced by the Subordinated Notes to qualify as Tier 2 Capital.
5.4 Absence of Control.  It is the intent of the parties to this Agreement that
in no event shall Purchasers, by reason of any of the Transaction Documents, be
deemed to control, directly or indirectly, Company, and Purchasers shall not
exercise, or be deemed to exercise, directly or indirectly, a controlling
influence over the management or policies of Company.
5.5 Secondary Market Transactions.  Each Purchaser shall have the right at any
time and from time to time to securitize its Subordinated Notes or any portion
thereof in a single asset securitization or a pooled loan securitization of
rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a "Secondary Market Transaction").  In connection with any such
Secondary Market Transaction, Company shall, at Company's expense, cooperate
with Purchasers and otherwise reasonably assist Purchasers in satisfying the
market standards to which Purchasers customarily adhere or which may be
reasonably required in the marketplace or by applicable rating agencies in
connection with any such Secondary Market Transaction.  Subject to any written
confidentiality obligation, all information regarding Company may be furnished,
without liability except in the case of gross negligence or willful misconduct,
to any Purchaser and to any Person reasonably deemed necessary by Purchaser in
connection with participation in such Secondary Market Transaction.  All
documents, financial statements, appraisals and other data relevant to Company
or the Subordinated Notes may be retained by any such Person.
5.6 Bloomberg and DTC.  Company shall use commercially reasonable efforts to
cause the Subordinated Notes to be quoted on Bloomberg and to be registered in
the name of The Depository Trust Company.
6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASERS.
Each Purchaser hereby represents and warrants to Company, and covenants with
Company, severally and not jointly, as follows:
6.1 Legal Power and Authority.  It has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.  It is an entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.
15

--------------------------------------------------------------------------------

6.2 Authorization and Execution.  The execution, delivery and performance of
this Agreement has been duly authorized by all necessary action on the part of
such Purchaser, and this Agreement is a legal, valid and binding obligation of
such Purchaser, enforceable against such Purchaser in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors' rights generally or by general equitable principles.
6.3 No Conflicts.  Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) its organizational documents, (ii) any agreement to which it is party,
(iii) any law applicable to it or (iv) any order, writ, judgment, injunction,
decree, determination or award binding upon or affecting it.
6.4 Purchase for Investment.  It is purchasing the Subordinated Note for its own
account and not with a view to distribution and with no present intention of
reselling, distributing or otherwise disposing of the same.  It has no present
or contemplated agreement, undertaking, arrangement, obligation, indebtedness or
commitment providing for, or which is likely to compel, a disposition of the
Subordinated Notes in any manner.
6.5 Institutional Accredited Investor.  It is and will be on the Closing Date an
institutional "accredited investor" as such term is defined in Rule 501(a) of
Regulation D and as contemplated by subsections (1), (2), (3) and (7) of Rule
501(a) of Regulation D, and has no less than $5,000,000 in total assets.
6.6 Financial and Business Sophistication.  It has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the prospective investment in the Subordinated Notes.  It has
relied solely upon its own knowledge of, and/or the advice of its own legal,
financial or other advisors with regard to, the legal, financial, tax and other
considerations involved in deciding to invest in the Subordinated Notes.
6.7 Ability to Bear Economic Risk of Investment.  It recognizes that an
investment in the Subordinated Notes involves substantial risk.  It has the
ability to bear the economic risk of the prospective investment in the
Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely, and further including the ability to bear a complete loss of all
of its investment in Company.
6.8 Information.  It acknowledges that:  (i) it is not being provided with the
disclosures that would be required if the offer and sale of the Subordinated
Notes were registered under the Securities Act, nor is it being provided with
any offering circular or prospectus prepared in connection with the offer and
sale of the Subordinated Notes; (ii) it has conducted its own examination of
Company and the terms of the Subordinated Notes to the extent it deems necessary
to make its decision to invest in the Subordinated Notes; and (iii) it has
availed itself of publicly available financial and other information concerning
Company to the extent it deems necessary to make its decision to purchase the
Subordinated Notes.  It has reviewed the information set forth in Company's SEC
Reports and the exhibits and schedules hereto and contained in the investor data
room established by Company on July 13, 2018.
6.9 Access to Information.  It acknowledges that it and its advisors have been
furnished with all materials relating to the business, finances and operations
of Company that have been requested
16

--------------------------------------------------------------------------------

of it or its advisors and have been given the opportunity to ask questions of,
and to receive answers from, persons acting on behalf of Company concerning
terms and conditions of the transactions contemplated by this Agreement in order
to make an informed and voluntary decision to enter into this Agreement.
6.10 Investment Decision.  It has made its own investment decision based upon
its own judgment, due diligence and advice from such advisors as it has deemed
necessary and not upon any view expressed by any other person or entity,
including the Placement Agent.  Neither such inquiries nor any other due
diligence investigations conducted by it or its advisors or representatives, if
any, shall modify, amend or affect its right to rely on Company's
representations and warranties contained herein.  It is not relying upon, and
has not relied upon, any advice, statement, representation or warranty made by
any Person by or on behalf of Company, including, without limitation, the
Placement Agent, except for the express statements, representations and
warranties of Company made or contained in this Agreement.  Furthermore, it
acknowledges that (i) the Placement Agent has not performed any due diligence
review on behalf of it and (ii) nothing in this Agreement or any other materials
presented by or on behalf of Company to it in connection with the purchase of
the Subordinated Notes constitutes legal, tax or investment advice.
6.11 Private Placement; No Registration; Restricted Legends.  It understands and
acknowledges that the Subordinated Notes are being sold by Company without
registration under the Securities Act in reliance on the exemption from federal
and state registration set forth in, respectively, Rule 506(b) of Regulation D
under Section 4(a)(2) of the Securities Act and Section 18 of the Securities
Act, or any state securities laws, and accordingly, may be resold, pledged or
otherwise transferred only if exemptions from the Securities Act and applicable
state securities laws are available to it.  It is not subscribing for the
Subordinated Notes as a result of or subsequent to any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, or presented at any seminar or
meeting.  It further acknowledges and agrees that all certificates or other
instruments representing the Subordinated Notes will bear the restrictive legend
set forth in the form of Subordinated Note.  It further acknowledges its primary
responsibilities under the Securities Act and, accordingly, will not sell or
otherwise transfer the Subordinated Notes or any interest therein without
complying with the requirements of the Securities Act and the rules and
regulations promulgated thereunder and the requirements set forth in this
Agreement.
6.12 Placement Agent.  It will purchase the Subordinated Note(s) directly from
Company and not from the Placement Agent and understands that neither the
Placement Agent nor any other broker or dealer has any obligation to make a
market in the Subordinated Notes.
6.13 Tier 2 Capital.  If all or any portion of the Subordinated Notes ceases to
be deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five (5) years immediately
preceding the Maturity Date of the Subordinated Notes, Company will immediately
notify the Purchasers, and thereafter Company and the Purchasers will work
together in good faith to execute and deliver all agreements as reasonably
necessary in order to restructure the applicable portions of the obligations
evidenced by the Subordinated Notes to qualify as Tier 2 Capital.
6.14 Accuracy of Representations.  It understands that each of the Placement
Agent and Company will rely upon the truth and accuracy of the foregoing
representations, acknowledgements and agreements in connection with the
transactions contemplated by this Agreement, and agrees that if any of the
representations or acknowledgements made by it are no longer accurate as of the
Closing Date, or if
17

--------------------------------------------------------------------------------

any of the agreements made by it are breached on or prior to the Closing Date,
it shall promptly notify the Placement Agent and Company.
6.15 Representations and Warranties Generally.  The representations and
warranties of Purchaser set forth in this Agreement are true and correct as of
the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein.  Any certificate signed by a duly
authorized representative of Purchaser and delivered to the Company or to
counsel for Company shall be deemed to be a representation and warranty by
Purchaser to Company as to the matters set forth therein.
7. TERMINATION.  Purchasers may terminate this Agreement (i) at any time prior
to the Closing Date by written notice signed by all Purchasers to Company if
Purchasers shall decline to purchase the Subordinated Notes for any reason
permitted by this Agreement or (ii) on the Closing Date if any condition
described in Section 3.2 is not fulfilled by the Company or waived in writing by
the Purchasers on or prior to the Closing Date.  Any termination pursuant to
this Section shall be without liability on the part of (a) Company to Purchasers
or (b) Purchasers to Company.
8. MISCELLANEOUS.
8.1 Prohibition on Assignment by Company.  Except as described in Section 8(b)
(Merger and Sale of Assets) of the Subordinated Notes, Company may not assign,
transfer or delegate any of its rights or obligations under this Agreement or
the Subordinated Notes without the prior written consent of a Purchaser.  In
addition, in accordance with the terms of the Subordinated Notes, any transfer
of such Subordinated Notes must be made in accordance with the Assignment Form
attached thereto and the requirements and restrictions thereof.
8.2 Time of the Essence.  Time is of the essence of this Agreement.
8.3 Waiver or Amendment.  No waiver or amendment of any term, provision,
condition, covenant or agreement herein or in the Subordinated Notes shall be
effective except with the consent of the holders of not less than fifty percent
(50%) in aggregate principal amount (excluding any Subordinated Notes held by
Company or any of its Affiliates) of the Subordinated Notes at the time
outstanding; provided, however, that without the consent of each holder of an
affected Subordinated Note, no such amendment or waiver may:  (i) reduce the
principal amount of the Subordinated Note; (ii) reduce the rate of or change the
time for payment of interest on any Subordinated Note; (iii) extend the maturity
of any Subordinated Note, (iv) change the currency in which payment of the
obligations of Company under this Agreement and the Subordinated Notes are to be
made; (v) lower the percentage of aggregate principal amount of outstanding
Subordinated Notes required to approve any amendment of this Agreement or the
Subordinated Notes, (vi) make any changes to Section 6 (Failure to Make
Payments) of the Subordinated Notes that adversely affects the rights of any
holder of a Subordinated Note; or (vii) disproportionately affect any of the
holders of the then outstanding Subordinated Notes.  Notwithstanding the
foregoing, Company may amend or supplement the Subordinated Notes without the
consent of the holders of the Subordinated Notes to cure any ambiguity, defect
or inconsistency or to provide for uncertificated Subordinated Notes in addition
to or in place of certificated Subordinated Notes, or to make any change that
does not adversely affect the rights of any holder of any of the Subordinated
Notes.  No failure to exercise or delay in exercising, by a Purchaser or any
holder of the Subordinated Notes, of any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other or further exercise thereof, or
the exercise of any other right or remedy provided by law.  The rights and
remedies provided in this Agreement are
18

--------------------------------------------------------------------------------

cumulative and not exclusive of any right or remedy provided by law or equity. 
No notice or demand on Company in any case shall, in itself, entitle Company to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Purchasers to any other or further
action in any circumstances without notice or demand.  No consent or waiver,
expressed or implied, by the Purchasers to or of any breach or default by
Company in the performance of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance of the same or any other obligations of Company hereunder.  Failure
on the part of the Purchasers to complain of any acts or failure to act or to
declare an Event of Default, irrespective of how long such failure continues,
shall not constitute a waiver by the Purchasers of their rights hereunder or
impair any rights, powers or remedies on account of any breach or default by
Company.
8.4 Severability.  Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein. 
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.
8.5 Notices.  Any notice which any party hereto may be required or may desire to
give hereunder shall be deemed to have been given if in writing and if delivered
personally, or if mailed, postage prepaid, by United States registered or
certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed:
if to Company:
BCB Bancorp, Inc.
104-110 Avenue C
Bayonne, NY  07002
Attention: John J. Brogan, Esq.
 
with a copy to:
Luse Gorman, PC
5335 Wisconsin Avenue, NW
Suite 780
Washington, D.C.  20015
Attention:  Marc Levy, Esq.
 
if to Purchasers:
To the address indicated on such Purchaser's signature page.



or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above.  Any notice given in accordance with the foregoing shall be
deemed given when
19

--------------------------------------------------------------------------------

delivered personally or, if mailed, three (3) Business Days after it shall have
been deposited in the United States mails as aforesaid or, if sent by overnight
courier, the Business Day following the date of delivery to such courier
(provided next business day delivery was requested).
8.6 Successors and Assigns.  This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that, unless a Purchaser consents in writing, no assignment made
by Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of Company.  The term "successors and assigns"
will not include a purchaser of any of the Subordinated Notes from any Purchaser
merely because of such purchase.
8.7 No Joint Venture.  Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of a Purchaser,
shall be deemed to make a Purchaser a partner or joint venturer with Company.
8.8 Documentation.  All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to a Purchaser shall
be in form and substance satisfactory to such Purchaser.
8.9 Entire Agreement.  This Agreement and the Subordinated Notes along with the
Exhibits thereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and may not be modified or amended in any
manner other than by supplemental written agreement executed by the parties
hereto.  No party, in entering into this Agreement, has relied upon any
representation, warranty, covenant, condition or other term that is not set
forth in this Agreement or in the Subordinated Notes.
8.10 Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
laws or principles of conflict of laws.  Nothing herein shall be deemed to limit
any rights, powers or privileges which a Purchaser may have pursuant to any law
of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing.
8.11 No Third Party Beneficiary.  This Agreement is made for the sole benefit of
Company and the Purchasers, and no other person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder;
provided, that the Placement Agent may rely on the representations and
warranties contained herein to the same extent as if it were a party to this
Agreement.
8.12 Legal Tender of United States.  All payments hereunder shall be made in
coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.
8.13 Captions; Counterparts.  Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute
20

--------------------------------------------------------------------------------

but one and the same instrument.  In the event that any signature is delivered
by facsimile transmission, or by e-mail delivery of a ".pdf" format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile signature page were an original thereof.
8.14 Knowledge; Discretion.  All references herein to Purchaser's or Company's
knowledge shall be deemed to mean the knowledge of such party based on the
actual knowledge of such party's Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices.  Unless specified to
the contrary herein, all references herein to an exercise of discretion or
judgment by a Purchaser, to the making of a determination or designation by a
Purchaser, to the application of a Purchaser's discretion or opinion, to the
granting or withholding of a Purchaser's consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to a
Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.
8.15 Waiver Of Right To Jury Trial.  TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF COMPANY OR PURCHASERS.  THE PARTIES ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL.  THE PARTIES FURTHER
ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE MEANING AND RAMIFICATIONS
OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY THE PARTIES AND THEIR
COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND (III)
THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS IF
FULLY INCORPORATED THEREIN.
8.16 Expenses.  Except as otherwise provided in this Agreement, each of the
parties will bear and pay all other costs and expenses incurred by it or on its
behalf in connection with the transactions contemplated pursuant to this
Agreement.
8.17 Survival.  Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year after the date hereof.  Except as otherwise provided
herein, all covenants and agreements contained herein shall survive until, by
their respective terms, they are no longer operative.


[Signature Pages Follow]




21

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Subordinated Note Purchase Agreement
to be executed by its duly authorized representative as of the date first above
written.

 
COMPANY:
BCB BANCORP, INC.
 
By:  
 
                  Name:  Thomas Coughlin
Title:     President and Chief Executive Officer




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

     
PURCHASER:
[INSERT PURCHASER'S NAME]
 
By:  
 
 
Name:              [●]
Title: [●]
 
Address of Purchaser:
 
[INSERT DOMICILE/HEADQUARTER ADDRESS OF PURCHASER AND MAILING ADDRESS FOR
DELIVERY OF NOTICES (IF DIFFERENT)]
 
Principal Amount of Purchased Subordinated Note:
 
 
$[●]
 
 




--------------------------------------------------------------------------------

EXHIBIT A
SUBORDINATED NOTE CERTIFICATE


BCB BANCORP, INC.
5.625% FIXED-TO-FLOATING SUBORDINATED NOTE DUE AUGUST 1, 2028
THE INDEBTEDNESS EVIDENCED BY THIS SUBORDINATED NOTE IS SUBORDINATED AND JUNIOR
IN RIGHT OF PAYMENT TO THE CLAIMS OF CREDITORS (OTHER THAN CREDITORS OF EXISTING
SUBORDINATED DEBT) OF BCB BANCORP, INC. (THE "COMPANY"), AND DEPOSITORS OF BCB
COMMUNITY BANK (THE "BANK"), INCLUDING OBLIGATIONS OF THE COMPANY TO ITS GENERAL
AND SECURED CREDITORS AND IS UNSECURED.  IT IS INELIGIBLE AS COLLATERAL FOR ANY
EXTENSION OF CREDIT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES.  IN THE EVENT OF
LIQUIDATION ALL DEPOSITORS AND OTHER CREDITORS OF THE COMPANY SHALL BE ENTITLED
TO BE PAID IN FULL WITH SUCH INTEREST AS MAY BE PROVIDED BY LAW BEFORE ANY
PAYMENT SHALL BE MADE ON ACCOUNT OF PRINCIPAL OF OR INTEREST ON THIS
SUBORDINATED NOTE.  AFTER PAYMENT IN FULL OF ALL SUMS OWING TO SUCH DEPOSITORS
AND CREDITORS, THE HOLDER OF THIS SUBORDINATED NOTE, TOGETHER WITH THE HOLDERS
OF ANY OBLIGATIONS OF THE COMPANY RANKING ON A PARITY WITH THE SUBORDINATED
NOTES, SHALL BE ENTITLED TO BE PAID FROM THE REMAINING ASSETS OF THE COMPANY THE
UNPAID PRINCIPAL AMOUNT OF THIS SUBORDINATED NOTE PLUS ACCRUED AND UNPAID
INTEREST THEREON BEFORE ANY PAYMENT OR OTHER DISTRIBUTION, WHETHER IN CASH,
PROPERTY OR OTHERWISE, SHALL BE MADE ON ACCOUNT OF ANY SHARES OF CAPITAL STOCK
OF THE COMPANY.
THE INDEBTEDNESS EVIDENCED BY THIS SUBORDINATED NOTE IS NOT A DEPOSIT AND IS NOT
INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION (THE "FDIC") OR ANY OTHER
GOVERNMENT AGENCY OR FUND.
THIS SUBORDINATED NOTE WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN MINIMUM
DENOMINATIONS OF $1,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF.  ANY
ATTEMPTED TRANSFER OF THIS SUBORDINATED NOTE IN A DENOMINATION OF LESS THAN
$1,000 SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT WHATSOEVER.  ANY SUCH
PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF THIS SUBORDINATED
NOTE FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF PAYMENTS ON
THIS SUBORDINATED NOTE, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO HAVE NO
INTEREST WHATSOEVER IN THIS SUBORDINATED NOTE.
THIS SUBORDINATED NOTE MAY BE SOLD ONLY IN COMPLIANCE WITH APPLICABLE FEDERAL
AND STATE SECURITIES LAWS.  THIS SUBORDINATED NOTE HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY APPLICABLE
STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS.  NEITHER THIS
SUBORDINATED NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS.  THIS SUBORDINATED NOTE IS ISSUED SUBJECT TO THE
RESTRICTIONS ON TRANSFER AND OTHER PROVISIONS OF A SUBORDINATED NOTE PURCHASE
AGREEMENT DATED JULY 30, 2018, BETWEEN THE COMPANY AND THE PURCHASERS REFERRED
TO THEREIN (THE "PURCHASE AGREEMENT"), A COPY OF WHICH IS ON FILE WITH THE
COMPANY.
 
 
A-1-1

--------------------------------------------------------------------------------

CERTAIN ERISA CONSIDERATIONS:
THE HOLDER OF THIS SUBORDINATED NOTE, OR ANY INTEREST HEREIN, BY ITS ACCEPTANCE
HEREOF OR THEREOF AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT
TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
("ERISA"), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
"CODE") (EACH A "PLAN"), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE "PLAN
ASSETS" BY REASON OF ANY PLAN'S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING "PLAN ASSETS" OF ANY PLAN MAY ACQUIRE OR HOLD THIS SUBORDINATED NOTE
OR ANY INTEREST HEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE
EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION
CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE
EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SUBORDINATED NOTE, OR ANY INTEREST
HEREIN, ARE NOT PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
WITH RESPECT TO SUCH PURCHASE AND HOLDING. ANY PURCHASER OR HOLDER OF THIS
SUBORDINATED NOTE OR ANY INTEREST HEREIN WILL BE DEEMED TO HAVE REPRESENTED BY
ITS PURCHASE AND HOLDING THEREOF THAT EITHER: (i) IT IS NOT AN EMPLOYEE BENEFIT
PLAN OR OTHER PLAN TO WHICH TITLE I OF ERISA OR SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF ANY SUCH EMPLOYEE
BENEFIT PLAN OR PLANS, OR ANY OTHER PERSON OR ENTITY USING THE "PLAN ASSETS" OF
ANY SUCH EMPLOYEE BENEFIT PLAN OR PLANS TO FINANCE SUCH PURCHASE OR (ii) SUCH
PURCHASE OR HOLDING WILL NOT RESULT IN A PROHIBITED TRANSACTION UNDER SECTION
406 OF ERISA OR SECTION 4975 OF THE CODE FOR WHICH FULL EXEMPTIVE RELIEF IS NOT
AVAILABLE UNDER APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.
ANY FIDUCIARY OF ANY PLAN WHO IS CONSIDERING THE ACQUISITION OF THIS
SUBORDINATED NOTE OR ANY INTEREST HEREIN SHOULD CONSULT WITH HIS OR HER LEGAL
COUNSEL PRIOR TO ACQUIRING THIS SUBORDINATED NOTE OR ANY INTEREST HEREIN.
 
 
 
A-1-2

--------------------------------------------------------------------------------

No. 2028-[                            ] CUSIP [              ]
BCB BANCORP, INC.
5.625% FIXED-TO-FLOATING RATE SUBORDINATED NOTE DUE 2028
1. Subordinated Notes. This Subordinated Note is one of an issue of notes of BCB
Bancorp, Inc., a New Jersey corporation (the "Company"), designated as the
"5.625% Fixed-to-Floating Rate Subordinated Notes due 2028" (the "Subordinated
Notes").
2. Payment. The Company, for value received, promises to pay to the order of
CEDE & CO., or its registered assigns, the principal sum of [                   
              ] ($[             ]), plus accrued but unpaid interest on August
1, 2028 ("Stated Maturity") and to pay interest thereon (i) from and including
the original issue date of the Subordinated Notes to but excluding August 1,
2023 or the earlier redemption date contemplated by Section 4(a) of this
Subordinated Note, at the rate of 5.625% per annum, computed on the basis of a
360-day year consisting of twelve 30-day months and payable semi-annually in
arrears on February 1 and August 1 of each year (each, a "Fixed Interest Payment
Date"), beginning February 1, 2019, and (ii) from and including August 1, 2023
to but excluding the Stated Maturity or the earlier redemption date contemplated
by Section 4(b) of this Subordinated Note, at the rate per annum, reset
quarterly, equal to LIBOR determined on the determination date of the applicable
Interest Period plus 272 basis points, computed on the basis of a 360-day year
and the actual number of days elapsed and payable quarterly in arrears on
February 1, May 1, August 1 and November 1 of each year (each, a "Floating
Interest Payment Date").  An "Interest Payment Date" is either a Fixed Interest
Payment Date or a Floating Interest Payment Date, as applicable. "LIBOR" means
the 3-month USD LIBOR, which will be the offered rate for 3-month deposits in
U.S. dollars, as that rate appears on the Reuters Screen LIBOR01 Page (or any
successor page thereto) as of 11:00 a.m., London time, as observed two London
banking days prior to the first day of the applicable floating rate interest
period; provided, however, that if the three-month USD LIBOR is less than zero
then the three-month USD LIBOR shall be deemed to be zero. If such screen does
not include such a rate or is unavailable on a determination date, the Company
will request the principal London office of each of four major banks in the
London interbank market, as selected by the Company, to provide such bank's
offered quotation (expressed as a percentage per annum), as of approximately
11:00 a.m., London time, on such determination date, to prime banks in the
London interbank market for three-month deposits in U.S. dollars in a principal
amount of not less than $1,000,000 for a single transaction in the relevant
market at the relevant time. If at least two such offered quotations are so
provided, the rate for the Interest Period will be the arithmetic mean of such
quotations. If fewer than two such quotations are provided, the Company will
request each of three major banks in the City of New York, as selected by the
Company, to provide such bank's rate for loans in U.S. dollars to leading
European banks with a term of three months as of approximately 11:00 a.m., New
York City time, on such determination date, in a principal amount of not less
than $1,000,000. If at least two such rates are so provided, three-month LIBOR
for the interest period related to such reset rate determination date will be
the arithmetic mean of such quotations.  A London banking day is a day on which
commercial banks and foreign currency markets settle payments and are open for
general business in London, England. Any payment of principal of or interest on
this Subordinated Note that would otherwise become due and payable on a day
which is not a Business Day shall become due and payable on the next succeeding
Business Day, with the same force and effect as if made on the date for payment
of such principal or interest, and no interest will accrue in respect of such
payment for the period after such day. The term "Business Day" means any day
other than Saturday or Sunday or any other day on which banking institutions in
the State of New Jersey are permitted or required by any applicable law or
executive order to close.
 
 
 
A-2-1

--------------------------------------------------------------------------------

3. Subordination.  The indebtedness of the Company evidenced by this
Subordinated Note, including the principal and interest on this Subordinated
Note, shall be subordinate and junior in right of payment to the prior payment
in full of all existing claims of creditors of the Company and depositors of the
Bank, whether now outstanding or subsequently created, assumed, guaranteed or
incurred (collectively, "Senior Indebtedness"), which shall consist of principal
of (and premium, if any) and interest, if any, on: (a) all indebtedness and
obligations of, or guaranteed or assumed by, the Company for money borrowed,
whether or not evidenced by bonds, debentures, securities, notes or other
similar instruments, and including, but not limited to, deposits of the Bank,
and all obligations to the Company's general and secured creditors; (b) any
deferred obligations of the Company for the payment of the purchase price of
property or assets acquired other than in the ordinary course of business; (c)
all obligations, contingent or otherwise, of the Company in respect of any
letters of credit, bankers' acceptances, security purchase facilities and
similar direct credit substitutes; (d) any capital lease obligations of the
Company; (e) all obligations of the Company in respect of interest rate swap,
cap or other agreements, interest rate future or option contracts, currency swap
agreements, currency future or option contracts, commodity contracts and other
similar arrangements or derivative products; (f) all obligations that are
similar to those in clauses (a) through (e) of other persons for the payment of
which the Company is responsible or liable as obligor, guarantor or otherwise
arising from an off-balance sheet guarantee; and (g) all obligations of the
types referred to in clauses (a) through (f) of other persons secured by a lien
on any property or asset of the Company, and (h) in the case of (a) through (g)
above, all amendments, renewals, extensions, modifications and refunding's of
such indebtedness and obligations; except "Senior Indebtedness" does not include
(i) the Subordinated Notes, (ii) any obligation that by its terms expressly is
junior to, or ranks equally in right of payment with, the Subordinated Notes,
(iii) the existing junior subordinated debentures of the Company (underlying the
outstanding trust preferred securities) as of the date of the issuance of this
Subordinated Note to which this Subordinated Note shall be senior, or (iv) any
indebtedness between the Company and any of its subsidiaries or Affiliates. 
This Subordinated Note is not secured by any assets of the Company. The term
"Affiliate(s)" means, with respect to any Person, such Person's immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.
In the event of liquidation of the Company, all creditors of the Company shall
be entitled to be paid in full with such interest as may be provided by law
before any payment shall be made on account of principal of or interest on this
Subordinated Note.  Additionally, in the event of any insolvency, dissolution,
assignment for the benefit of creditors or any liquidation or winding up of or
relating to the Company, whether voluntary or involuntary, holders of Senior
Indebtedness shall be entitled to be paid in full before any payment shall be
made on account of the principal of or interest on the Subordinated Notes,
including this Subordinated Note.  In the event of any such proceeding, after
payment in full of all sums owing with respect to the Senior Indebtedness, the
registered holders of the Subordinated Notes from time to time (each a
"Noteholder" and, collectively, the "Noteholders"), together with the holders of
any obligations of the Company ranking on a parity with the Subordinated Notes,
shall be entitled to be paid from the remaining assets of the Company the unpaid
principal thereof, and the unpaid interest thereon before any payment or other
distribution, whether in cash, property or otherwise, shall be made on account
of any capital stock.
 
 
 
A-2-2

--------------------------------------------------------------------------------

If there shall have occurred and be continuing (a) a default in any payment with
respect to any Senior Indebtedness or (b) an event of default with respect to
any Senior Indebtedness as a result of which the maturity thereof is
accelerated, unless and until such payment default or event of default shall
have been cured or waived or shall have otherwise ceased to exist, no payments
shall be made by the Company with respect to the Subordinated Notes.  The
provisions of this paragraph shall not apply to any payment with respect to
which the immediately preceding paragraph of this Section 3 would be applicable.
Nothing herein shall act to prohibit, limit or impede the Company from issuing
additional debt of the Company having the same rank as the Subordinated Notes or
which may be junior or senior in rank to the Subordinated Notes.
4. Redemption.

(a) Redemption Prior to Fifth Anniversary This Subordinated Note shall not be
redeemable by the Company in whole or in part prior to the fifth anniversary of
the date upon which this Subordinated Note was originally issued (the "Issue
Date"), except in the event of a: (i) Tier 2 Capital Event (as defined below);
(ii) Tax Event (as defined below); or (iii) Investment Company Event (as defined
below).  Upon the occurrence of a Tier 2 Capital Event, a Tax Event or an
Investment Company Event, the Company may redeem this Subordinated Note in whole
or in part at any time, upon giving not less than 10 days' notice to the holder
of this Subordinated Note at an amount equal to 100% of the outstanding
principal amount being redeemed plus accrued but unpaid interest, to but
excluding the redemption date.  "Tier 2 Capital Event" means the receipt by the
Company of an opinion of counsel to the Company to the effect that there is a
material risk that this Subordinated Note no longer qualifies as "Tier 2"
Capital (as defined by the Board of Governors of the Federal Reserve System (the
"Federal Reserve")) (or its then equivalent) as a result of a change in
interpretation or application of law or regulation by any judicial, legislative
or regulatory authority that becomes effective after the date of issuance of
this Subordinated Note.  "Tax Event" means the receipt by the Company of an
opinion of counsel to the Company that as a result of any amendment to, or
change (including any final and adopted (or enacted) prospective change) in, the
laws (or any regulations thereunder) of the United States or any political
subdivision or taxing authority thereof or therein, or as a result of any
official administrative pronouncement or judicial decision interpreting or
applying such laws or regulations, there exists a material risk that interest
payable by the Company on the Subordinated Notes is not, or within 120 days
after the receipt of such opinion will not be, deductible by the Company, in
whole or in part, for United States federal income tax purposes.  "Investment
Company Event" means the receipt by the Company of an opinion of counsel to the
Company to the effect that there is a material risk that the Company is or,
within 120 days after the receipt of such opinion will be, required to register
as an investment company pursuant to the Investment Company Act of 1940, as
amended.
 
 
 
A-2-3

--------------------------------------------------------------------------------

(b) Redemption on or after Fifth Anniversary.  On or after the fifth anniversary
of the Issue Date, this Subordinated Note shall be redeemable at the option of
and by the Company, in whole or in part at any time or from time to time upon
any Interest Payment Date, at an amount equal to 100% of the outstanding
principal amount being redeemed plus accrued but unpaid interest, to but
excluding the redemption date, but in all cases in a principal amount with
integral multiples of $1,000.  In addition, the Company may redeem all or a
portion of the Subordinated Notes, at any time upon the occurrence of a Tier 2
Capital Event, Tax Event or an Investment Company Event.
(c) Partial Redemption.   If less than the then outstanding principal amount of
this Subordinated Note is redeemed, (i) a new Subordinated Note shall be issued
representing the unredeemed portion without charge to the holder thereof and
(ii) such redemption shall be effected on a pro rata basis as to the
Noteholders.  For purposes of clarity, upon a partial redemption, a like
percentage of the principal amount of every Subordinated Note held by every
Noteholder shall be redeemed.
(d) No Redemption at Option of Noteholder.  This Subordinated Note is not
subject to redemption at the option of the holder of this Subordinated Note.

(e) Effectiveness of Redemption.  If notice of redemption has been duly given
and notwithstanding that this Subordinated Note has been called for redemption
but has not yet been surrendered for cancellation, on and after the date fixed
for redemption interest shall cease to accrue on the amount of this Subordinated
Note called for redemption, this Subordinated Note shall no longer be deemed
outstanding with respect to the amount called for redemption and all rights with
respect to the amount of this Subordinated Note called for redemption shall
forthwith on such date fixed for redemption cease and terminate unless the
Company shall default in the payment of the redemption price, except only the
right of the holder hereof to receive the amount payable on such redemption,
without interest.
(f) Regulatory Approvals. Any such redemption shall be subject to receipt of any
and all required federal and state regulatory approvals, including, but not
limited to, the consent of the Federal Reserve.  In the case of any redemption
of this Subordinated Note pursuant to paragraphs (b) and (c) of this Section 4,
the Company will give the holder hereof notice of redemption, which notice shall
indicate the aggregate principal amount of Subordinated Notes to be redeemed,
not less than 30 nor more than 45 calendar days prior to the redemption date.
(g) Purchase and Resale of the Subordinated Notes. Subject to any required
federal and state regulatory approvals and the provisions of this Subordinated
Note, the Company shall have the right to purchase any of the Subordinated Notes
at any time in the open market, private transactions or otherwise.  If the
Company purchases any Subordinated Notes, it may, in its discretion, hold,
resell or cancel any of the purchased Subordinated Notes.
5. Events of Default; Acceleration; Compliance Certificate. Each of the
following events shall constitute an  "Event of Default":

(a) the entry of a decree or order for relief in respect of the Company by a
court having jurisdiction in the premises in an involuntary case or proceeding
under any applicable bankruptcy, insolvency, or reorganization law, now or
hereafter in effect of the United States or any political subdivision thereof,
and such decree or order will have continued unstayed and in effect for a period
of 60 consecutive days;
 
 
 
A-2-4

--------------------------------------------------------------------------------

(b) the commencement by the Company of a voluntary case under any applicable
bankruptcy, insolvency or reorganization law, now or hereafter in effect of the
United States or any political subdivision thereof, or the consent by the
Company to the entry of a decree or order for relief in an involuntary case or
proceeding under any such law;
(c) the Company (i) becomes insolvent or is unable to pay its debts as they
mature, (ii) makes an assignment for the benefit of creditors, (iii) admits in
writing its inability to pay its debts as they mature, or (iv) ceases to be a
bank holding company or financial holding company under the Bank Holding Company
Act of 1956, as amended;
(d) the failure of the Company to pay any installment of interest on any of the
Subordinated Notes as and when the same will become due and payable, and the
continuation of such failure for a period of 30 days;
(e) the failure of the Company to pay all or any part of the principal of any of
the Subordinated Notes as and when the same will become due and payable;
(f) the liquidation of the Company (for avoidance of doubt, "liquidation" does
not include any merger, consolidation, sale of equity or assets or
reorganization (exclusive of a reorganization in bankruptcy) of the Company or
any of its subsidiaries);
(g) the failure of the Company to perform any other covenant or agreement on the
part of the Company contained in the Subordinated Notes, and the continuation of
such failure for a period of 60 days after the date on which notice specifying
such failure, stating that such notice is a "Notice of Default" hereunder and
demanding that the Company remedy the same, will have been given, in the manner
set forth in Section 21, to the Company by the Noteholders of at least 25% in
aggregate principal amount of the Subordinated Notes at the time outstanding; or
(h) the default by the Company with respect to any Senior Indebtedness having an
aggregate principal amount outstanding of at least $15,000,000, whether such
indebtedness now exists or is created or incurred in the future, which default
(i) constitutes a failure to pay any portion of the principal of such
indebtedness when due and payable after the expiration of any applicable grace
period or (ii) results in such indebtedness becoming due or being declared due
and payable prior to the date on which it otherwise would have become due and
payable without, in the case of clause (i), such indebtedness having been
discharged or, in the case of clause (ii), without such indebtedness having been
discharged or such acceleration having been rescinded or annulled.
If an Event of Default described in Section 5(a) or Section 5(b) occurs, then
the principal amount of all of the outstanding Subordinated Notes, and accrued
and unpaid interest, if any, on all outstanding Subordinated Notes will become
and be immediately due and payable without any declaration or other act on the
part of any Noteholder, and the Company waives demand, presentment for payment,
notice of nonpayment, notice of protest, and all other notices. Notwithstanding
the foregoing, because the Company will treat the Subordinated Notes as Tier 2
Capital, upon the occurrence of an Event of Default other than an Event of
Default described in Section 5(a) or Section 5(b), no Noteholder may accelerate
the Stated Maturity of the Subordinated Notes and make the principal of, and any
accrued and unpaid interest on, the Subordinated Notes, immediately due and
payable.  The Company, within 45 calendar days after the receipt of written
notice from any Noteholder of the occurrence of an Event of Default with respect
to this Subordinated Note, shall mail to all Noteholders, at their addresses
shown on the Security Register (as defined in Section 13 below), such written
notice of Event of Default, unless such Event of Default shall have been cured
or waived before the giving of such notice as certified by the Company in
writing.
 
 
 
A-2-5

--------------------------------------------------------------------------------

6. Failure to Make Payments. In the event of an Event of Default under Section
5(d) or Section 5(e) above, the Company will, upon demand of the holder of this
Subordinated Note, pay to the holder of this Subordinated Note the amount then
due and payable on this Subordinated Note for principal and interest (without
acceleration of the Subordinated Note in any manner), with interest on the
overdue principal and interest at the rate borne by this Subordinated Note, to
the extent permitted by applicable law.  If the Company fails to pay such amount
upon such demand, the holder of this Subordinated Note may, among other things,
institute a judicial proceeding for the collection of the sums so due and
unpaid, may prosecute such proceeding to judgment or final decree and may
enforce the same against the Company and collect the amounts adjudged or decreed
to be payable in the manner provided by law out of the property of the Company.
Upon the occurrence of a failure by the Company to make any required payment of
principal or interest on this Subordinated Note, or an Event of Default until
such Event of Default is cured by the Company, except as may be required by any
federal or state government agency, the Company shall not: (a) declare or pay
any dividends or distributions on, or redeem, purchase, acquire, or make a
liquidation payment with respect to, any of the Company's capital stock; (b)
make any payment of principal or interest or premium, if any, on or repay,
repurchase or redeem any indebtedness of the Company that ranks equal with or
junior to the Subordinated Notes; or (c) make any payments under any guarantee
that ranks equal with or junior to the Subordinated Notes, other than (i) any
dividends or distributions in shares of, or options, warrants or rights to
subscribe for or purchase shares of, any class of the Company's common stock;
(ii) any declaration of a dividend in connection with the implementation of a
shareholders' rights plan, or the issuance of stock under any such plan in the
future, or the redemption or repurchase of any such rights pursuant thereto;
(iii) as a result of a reclassification of the Company's capital stock or the
exchange or conversion of one class or series of the Company's capital stock for
another class or series of the Company's capital stock; (iv) the purchase of
fractional interests in shares of the Company's capital stock pursuant to the
conversion or exchange provisions of such capital stock or the security being
converted or exchanged; or (v) purchases of any class of the Company's common
stock related to the issuance of common stock or rights under any benefit plans
for the Company's directors, officers or employees or any of the Company's
dividend reinvestment plans.

7. Affirmative Covenants of the Company.
(a) Payment of Principal and Interest. The Company covenants and agrees for the
benefit of the holder of this Subordinated Note that it will duly and punctually
pay the principal of, and interest on, this Subordinated Note, in accordance
with the terms hereof.  Principal and interest will be considered paid on the
date due if the Company or a subsidiary thereof, holds as of 11:00 a.m.,
Bayonne, New Jersey time, on any Interest Payment Date, an amount in immediately
available funds provided by the Company that is designated for and sufficient to
pay all principal and interest then due.
 
 
 
A-2-6

--------------------------------------------------------------------------------

(b) Maintenance of Office. The Company will maintain an office or agency in
Bayonne, New Jersey where Subordinated Notes may be surrendered for registration
of transfer or for exchange and where notices and demands to or upon the Company
in respect of the Subordinated Notes may be served.
The Company may also from time to time designate one or more other offices or
agencies where the Subordinated Notes may be presented or surrendered for any or
all such purposes and may from time to time rescind such designations; provided
that no such designation or rescission will in any manner relieve the Company of
its obligation to maintain an office or agency in Bayonne, New Jersey. The
Company will give prompt written notice to the Noteholders of any such
designation or rescission and of any change in the location of any such other
office or agency.
(c) Corporate Existence. The Company will do or cause to be done all things
necessary to preserve and keep in full force and effect: (i) the corporate
existence of the Company; (ii) the existence (corporate or other) of each
subsidiary; and (iii) the rights (charter and statutory), licenses and
franchises of the Company and each of its subsidiaries; provided, however, that
the Company will not be required to preserve the existence (corporate or other)
of any of its subsidiaries or any such right, license or franchise of the
Company or any of its subsidiaries if the Board of Directors of the Company
determines that the preservation thereof is no longer desirable in the conduct
of the business of the Company and its subsidiaries taken as a whole and that
the loss thereof will not be disadvantageous in any material respect to the
Noteholders.
(d) Waiver of Certain Covenants. The Company may omit in any particular instance
to comply with any term, provision or condition set forth in Section 7(a) or
Section 7(b) above, with respect to this Subordinated Note if before the time
for such compliance the Noteholders of at least a majority in principal amount
of the outstanding Subordinated Notes, by act of such Noteholders, either will
waive such compliance in such instance or generally will have waived compliance
with such term, provision or condition, but no such waiver will extend to or
affect such term, provision or condition except to the extent so expressly
waived, and, until such waiver will become effective, the obligations of the
Company in respect of any such term, provision or condition will remain in full
force and effect.
(e) Company Statement as to Compliance. The Company will deliver to the
Noteholders, within 120 days after the end of each fiscal year, an Officer's
Certificate covering the preceding calendar year, stating whether or not, to the
best of his or her knowledge, the Company is in default in the performance and
observance of any of the terms, provisions and conditions of this Subordinated
Note (without regard to notice requirements or periods of grace) and if the
Company will be in default, specifying all such defaults and the nature and
status thereof of which he or she may have knowledge.
(f) Tier 2 Capital.  If all or any portion of the Subordinated Notes ceases to
be deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five years immediately
preceding the Stated Maturity of the Subordinated Notes, the Company and the
Noteholders will work together in good faith to execute and deliver all
agreements as reasonably necessary in order to restructure the applicable
portions of the obligations evidenced by the Subordinated Notes to qualify as
Tier 2 Capital; provided, however, that nothing contained in this Section 7(f)
shall limit the Company's right to redeem the Subordinated Notes upon the
occurrence of a Tier 2 Capital Event pursuant to Section 4(a) or Section 4(b).
 
 
 
A-2-7

--------------------------------------------------------------------------------

(g) Compliance with Laws.  The Company shall comply in all material respects
with all applicable laws, regulations, orders and decrees applicable to it or
its properties, except for such noncompliance that would not reasonably be
expected to result in a material adverse effect (i) in the condition (financial
or otherwise), or in the earnings of the Company, whether or not arising in the
ordinary course of business, or (ii) on the ability of the Company to perform
its obligations under this Subordinated Note.
(h) Taxes and Assessments.  The Company shall punctually pay and discharge all
material taxes, assessments, and other governmental charges or levies imposed
upon it or upon its income or upon any of its properties; provided, that no such
taxes, assessments or other governmental charges need be paid if they are being
contested in good faith by the Company.
8. Negative Covenants of the Company.
(a) Limitation on Dividends.  The Company shall not declare or pay any dividend
or make any distribution on capital stock or other equity securities of any kind
of the Company if the Company is not "well capitalized" for regulatory purposes
immediately prior to the declaration of such dividend or distribution, except
for dividends payable solely in shares of common stock of the Company.
(b) Merger or Sale of Assets.  The Company shall not merge into another entity
or convey, transfer or lease substantially all of  its properties and assets to
any person, unless:
(i)     the continuing entity into which the Company is merged or the person
which acquires by conveyance or transfer or which leases substantially all of
the properties and assets of the Company shall be a corporation, association or
other legal entity organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and expressly assumes the
due and punctual payment of the principal of and any premium and interest on the
Subordinated Notes according to their terms, and the due and punctual
performance of all covenants and conditions hereof on the part of the Company to
be performed or observed; and
(ii)    immediately after giving effect to such transaction, no Event of Default
(as defined above), and no event which, after notice or lapse of time or both,
would become an Event of Default, shall have happened and be continuing.
9. Denominations.  The Subordinated Notes are issuable only in registered form
without interest coupons in minimum denominations of $1,000 and integral
multiples of $1,000 in excess thereof.
10. Charges and Transfer Taxes.  No service charge will be made for any
registration of transfer or exchange of this Subordinated Note, or any
redemption or repayment of this Subordinated Note, or any conversion or exchange
of this Subordinated Note for other types of securities or property, but the
Company may require payment of a sum sufficient to pay all taxes, assessments or
other governmental charges that may be imposed in connection with the transfer
or exchange of this Subordinated Note from the Noteholder requesting such
transfer or exchange.
 
 
 
A-2-8

--------------------------------------------------------------------------------

11. Payment Procedures.  Payment of the principal and interest payable on the
Stated Maturity will be made by check, or by wire transfer in immediately
available funds to a bank account in the United States designated by the
registered holder of this Subordinated Note if such Noteholder shall have
previously provided wire instructions to the Company, upon presentation and
surrender of this Subordinated Note at the Payment Office (as defined in Section
21 below) or at such other place or places as the Company shall designate by
notice to the registered Noteholders as the Payment Office, provided that this
Subordinated Note is presented to the Company in time for the Company to make
such payments in such funds in accordance with its normal procedures.  Payments
of interest (other than interest payable on the Stated Maturity) shall be made
by wire transfer in immediately available funds or check mailed to the
registered holder of this Subordinated Note, as such person's address appears on
the Security Register (as defined below).  Interest payable on any Interest
Payment Date shall be payable to the Noteholder in whose name this Subordinated
Note is registered at the close of business on the fifteenth calendar day prior
to the applicable Interest Payment Date, without regard to whether such date is
a Business Day (such date being referred to herein as the "Regular Record
Date"), except that interest not paid on the Interest Payment Date, if any, will
be paid to the holder in whose name this Subordinated Note is registered at the
close of business on a special record date fixed by the Company (a "Special
Record Date"), notice of which shall be given to the holder of this Subordinated
Note not less than 10 calendar days prior to such Special Record Date.  (The
Regular Record Date and Special Record Date are referred to herein collectively
as the "Record Dates").  To the extent permitted by applicable law, interest
shall accrue, at the rate at which interest accrues on the principal of this
Subordinated Note, on any amount of principal or interest on this Subordinated
Note not paid when due.  All payments on this Subordinated Note shall be applied
first against costs and expenses of the holder of this Subordinated Note; then
against interest due hereunder; and then against principal due hereunder.  The
holder of this Subordinated Note acknowledges and agrees that the payment of all
or any portion of the outstanding principal amount of this Subordinated Note and
all interest hereon shall be pari passu in right of payment and in all other
respects to the other Subordinated Notes.  In the event that the holder of this
Subordinated Note receives payments in excess of its pro rata share of the
Company's payments to the holders of all of the Subordinated Notes, then the
holder of this Subordinated Note shall hold in trust all such excess payments
for the benefit of the holders of the other Subordinated Notes and shall pay
such amounts held in trust to such other holders upon demand by such holders.

12. Form of Payment.  Payments of principal and interest on this Subordinated
Note shall be made in such coin or currency of the United States of America as
at the time of payment shall be legal tender for the payment of public and
private debts.
13. Registration of Transfer, Security Register.  Except as otherwise provided
herein, this Subordinated Note is transferable in whole or in part, and may be
exchanged for a like aggregate principal amount of Subordinated Notes of other
authorized denominations, by the holder of this Subordinated Note in person, or
by his attorney duly authorized in writing, at the Payment Office.  The Company
shall maintain a register providing for the registration of the Subordinated
Notes and any exchange or transfer thereof (the "Security Register").  Upon
surrender or presentation of this Subordinated Note for exchange or registration
of transfer, the Company shall execute and deliver in exchange therefor a
Subordinated Note or Subordinated Notes of like aggregate principal amount, each
in a minimum denomination of $1,000 or any amount in excess thereof which is an
integral multiple of $1,000 (and, in the absence of an opinion of counsel
satisfactory to the Company to the contrary, bearing the restrictive legend(s)
set forth hereinabove) and that is or are registered in such name or names
requested by the Noteholder.  Any Subordinated Note presented or surrendered for
registration of transfer or for exchange shall be duly endorsed and accompanied
by a written instrument of transfer in such form as is attached hereto and
incorporated herein, duly executed by the holder of this Subordinated Note or
his attorney duly authorized in writing, with such tax identification number or
other information for each person in whose name a Subordinated Note is to be
issued, and accompanied by evidence of compliance with any restrictive legend(s)
appearing on such Subordinated Note or Subordinated Notes as the Company may
reasonably request to comply with applicable law.  No exchange or registration
of transfer of this Subordinated Note shall be made on or after the fifteenth
day immediately preceding the Stated Maturity.  This Subordinated Note is
subject to the restrictions on transfer of the Purchase Agreement between the
Company and the Purchasers identified therein, who were the original holders of
the Subordinated Notes, a copy of which is on file with the Company.
 
 
 
A-2-9

--------------------------------------------------------------------------------

14. Charges and Transfer Taxes.  No service charge will be made for any
registration of transfer or exchange of this Subordinated Note, or any
redemption or repayment of this Subordinated Note, or any conversion or exchange
of this Subordinated Note for other types of securities or property, but the
Company may require payment of a sum sufficient to pay all taxes, assessments or
other governmental charges that may be imposed in connection with the transfer
or exchange of this Subordinated Note from the Noteholder requesting such
transfer or exchange.
15. Priority. The Subordinated Notes rank pari passu among themselves and pari
passu, in the event of any insolvency proceeding, dissolution, assignment for
the benefit of creditors, reorganization, restructuring of debt, marshaling of
assets and liabilities or similar proceeding or any liquidation or winding up of
the Company, with all other present or future unsecured subordinated debt
obligations of the Company, except any unsecured subordinated debt that,
pursuant to its express terms, is senior or subordinate in right of payment to
the Subordinated Notes.
16. Ownership.  Prior to due presentment of this Subordinated Note for
registration of transfer, the Company may treat the holder in whose name this
Subordinated Note is registered in the Security Register as the absolute owner
of this Subordinated Note for receiving payments of principal and interest on
this Subordinated Note and for all other purposes whatsoever, whether or not
this Subordinated Note be overdue, and the Company shall not be affected by any
notice to the contrary.
17. Waiver and Consent.  Any consent or waiver given by the holder of this
Subordinated Note shall be conclusive and binding upon such holder and upon all
future holders of this Subordinated Note and of any Subordinated Note issued
upon the registration of transfer hereof or in exchange therefor or in lieu
hereof, whether or not notation of such consent or waiver is made upon this
Subordinated Note.  This Subordinated Note may be also amended or waived
pursuant to, and in accordance with, the provisions of Section 8.3 of the
Purchase Agreement.  No delay or omission of the holder of this Subordinated
Note to exercise any right or remedy accruing upon any Event of Default shall
impair such right or remedy or constitute a waiver of any such Event of Default
or an acquiescence therein. Any insured depository institution which shall be a
holder of this Subordinated Note or which otherwise shall have any beneficial
ownership interest in this Subordinated Note shall, by its acceptance of such
Subordinated Note (or beneficial interest therein), be deemed to have waived any
right of offset with respect to the indebtedness evidenced thereby.
 
 
 
A-2-10

--------------------------------------------------------------------------------

18. Absolute and Unconditional Obligation of the Company.  No provisions of this
Subordinated Note shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal and interest on this
Subordinated Note at the times, places and rate, and in the coin or currency,
herein prescribed.

(a) No delay or omission of the holder of this Subordinated Note to exercise any
right or remedy accruing upon any Event of Default shall impair such right or
remedy or constitute a waiver of any such Event of Default or an acquiescence
therein.
(b) Any insured depository institution which shall be a holder of this
Subordinated Note or which otherwise shall have any beneficial ownership
interest in this Subordinated Note shall, by its acceptance of such Note (or
beneficial interest therein), be deemed to have waived any right of offset with
respect to the indebtedness evidenced thereby.
19. No Sinking Fund; Convertibility.  This Subordinated Note is not entitled to
the benefit of any sinking fund. This Subordinated Note is not convertible into
or exchangeable for any of the equity securities, other securities or assets of
the Company or any subsidiary.
20. No Recourse Against Others.  No recourse under or upon any obligation,
covenant or agreement contained in this Subordinated Note, or for any claim
based thereon or otherwise in respect thereof, will be had against any past,
present or future shareholder, employee, officer, or director, as such, of the
Company or of any predecessor or successor, either directly or through the
Company or any predecessor or successor, under any rate of law, statute or
constitutional provision or by the enforcement of any assessment or by any legal
or equitable proceeding or otherwise, all such liability being expressly waived
and released by the acceptance of this Subordinated Note by the holder hereof
and as part of the consideration for the issuance of this Subordinated Note.
21. Notices.  All notices to the Company under this Subordinated Note shall be
in writing and addressed to the Company at 104-110 Avenue C, Bayonne, New Jersey
07002, Attn: John J. Brogan, Esq., General Counsel, or to such other address as
the Company may notify to the holder of this Subordinated Note (the "Payment
Office").  All notices to the Noteholders shall be in writing and sent by
first-class mail to each Noteholder at his or its address as set forth in the
Security Register.
22. Further Issues.  The Company may, without the consent of the holders of the
Subordinated Notes, create and issue additional notes having the same terms and
conditions of the Subordinated Notes (except for the Issue Date) so that such
further notes shall be consolidated and form a single series with the
Subordinated Notes.
23. Governing Law.  THIS SUBORDINATED NOTE WILL BE DEEMED TO BE A CONTRACT MADE
UNDER THE LAWS OF THE STATE OF NEW YORK AND WILL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THEREOF. THIS SUBORDINATED NOTE IS INTENDED TO MEET THE
CRITERIA FOR QUALIFICATION OF THE OUTSTANDING PRINCIPAL AS TIER 2 CAPITAL UNDER
THE REGULATORY GUIDELINES OF THE FEDERAL RESERVE, AND THE TERMS HEREOF SHALL BE
INTERPRETED IN A MANNER TO SATISFY SUCH INTENT.


[Signature Page Follows]


A-2-11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Subordinated Note to be duly
executed.
Dated: July 30, 2018

 
BCB BANCORP, INC.
 
         
By:
     
Name:
Thomas Coughlin
   
Title:
President and Chief Executive Officer



A-2-12

--------------------------------------------------------------------------------



ASSIGNMENT FORM
To assign this Subordinated Note, fill in the form below: (I) or (we) assign and
transfer this Subordinated Note to:



 

(Print or type assignee's name, address and zip code)





 

(Insert assignee's social security or tax I.D. No.)


and irrevocably appoint _______________________ agent to transfer this
Subordinated Note on the books of the Company. The agent may substitute another
to act for him.


Date: ____________________________________ 
Your signature:____________________________________________________________ 
(Sign exactly as your name appears on the face of this Subordinated Note)
 
 
Tax Identification No:_______________________________________________________ 
 

Signature
Guarantee:_______________________________________________________________________________________________________________________________ 
(Signatures must be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program), pursuant to Exchange Act
Rule 17Ad-15).


The undersigned certifies that it [is / is not] an Affiliate of the Company and
that, to its knowledge, the proposed transferee [is / is not] an Affiliate of
the Company.
In connection with any transfer or exchange of this Subordinated Note occurring
prior to the date that is one year after the later of the date of original
issuance of this Subordinated Note and the last date, if any, on which this
Subordinated Note was owned by the Company or any Affiliate of the Company, the
undersigned confirms that this Subordinated Note is being:
CHECK ONE BOX BELOW:
☐
(1)
acquired for the undersigned's own account, without transfer;
 
☐
(2)
transferred to the Company;
 
☐
(3)
transferred in accordance and in compliance with Rule 144A under the Securities
Act of 1933, as amended (the "Securities Act");
 
☐
(4)
transferred under an effective registration statement under the Securities Act;
 
☐
(5)
transferred in accordance with and in compliance with Regulation S under the
Securities Act;
 
☐
(6)
transferred to an institutional "accredited investor" (as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act) or an "accredited investor"
(as defined in Rule 501(a)(4) under the Securities Act), that has furnished a
signed letter containing certain representations and agreements; or
 
☐
(7)
transferred in accordance with another available exemption from the registration
requirements of the Securities Act of 1933, as amended.



 

--------------------------------------------------------------------------------

Unless one of the boxes is checked, the Company will refuse to register this
Subordinated Note in the name of any person other than the registered holder
thereof; provided, however, that if box (5), (6) or (7) is checked, the Company
may require, prior to registering any such transfer of this Subordinated Note,
in its sole discretion, such legal opinions, certifications and other
information as the Company may reasonably request to confirm that such transfer
is being made pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act such as the exemption
provided by Rule 144 under such Act.



 
Signature: _________________________________________________________________



Signature Guarantee: 
(Signatures must be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program), pursuant to Exchange Act
Rule 17Ad-l5).
TO BE COMPLETED BY PURCHASER IF BOX (1) OR (3) ABOVE IS CHECKED.
The undersigned represents and warrants that it is purchasing this Subordinated
Note for its own account or an account with respect to which it exercises sole
investment discretion and that it and any such account is a "qualified
institutional buyer" within the meaning of Rule 144A under the Securities Act of
1933, as amended, and is aware that the sale to it is being made in reliance on
Rule 144A and acknowledges that it has received such information regarding the
Company as the undersigned has requested pursuant to Rule 144A or has determined
not to request such information and that it is aware that the transferor is
relying upon the undersigned's foregoing representations in order to claim the
exemption from registration provided by Rule 144A.
Date:___________________________________ 
 
Signature:__________________________________________________________________ 

 

--------------------------------------------------------------------------------

EXHIBIT B
OPINION OF COUNSEL
1. Company (i) has been organized, is validly existing and is in good standing
under the laws of its jurisdiction of organization, (ii) has all requisite power
and authority to carry on its business and to own, lease and operate its
properties and assets as described in Company's SEC Reports and (iii) is duly
qualified or licensed to do business and is in good standing as a foreign
corporation, partnership or other entity as the case may be, authorized to do
business in each jurisdiction in which the nature of such businesses or the
ownership or leasing of such properties requires such qualification, except
where the failure to be so qualified would not, individually or in the
aggregate, have a Material Adverse Effect.
2. Company has all necessary power and authority to execute, deliver and perform
its obligations under the Transaction Documents to which it is a party and to
consummate the transactions contemplated by the Agreement.
3. The Agreement has been duly and validly authorized, executed and delivered by
Company.
4. The Subordinated Notes have been duly and validly authorized by Company and
when issued and delivered to and paid for by Purchasers in accordance with the
terms of this Agreement, will have been duly executed, authenticated, issued and
delivered and will constitute legal, valid and binding obligations of the
Company, and enforceable against Company in accordance with their terms, except
that the enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to creditors'
rights generally and (ii) general principles of equity (whether applied by a
court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought.
5. Assuming the accuracy of the representations and warranties of each of
Purchasers set forth in the Agreement, the Subordinated Notes to be issued and
sold by Company to Purchasers pursuant to the Agreement will be issued in a
transaction exempt from the registration requirements of the Securities Act.
 